

OMNIBUS AMENDMENT
AND
SECURITIES PURCHASE AGREEMENT


This OMNIBUS AMENDMENT AND SECURITIES PURCHASE AGREEMENT, dated as of July 1,
2010 (this "Amendment"), is entered into by and among (i) Compliance Systems
Corporation, a Nevada corporation (the “Company” or “CSC” or the “Debtor”), (ii)
Execuserve Corp., a Virginia corporation ("ExecuServe"), (iii) Call Compliance
Inc., a New York corporation (“Call Compliance”), (iv) Spirits Management Inc.
(“Spirits”), (v) Barry Brookstein, a natural person (“Brookstein”), (vi) Dean
Garfinkel, a natural person (“Garfinkel” and together with Execuserve, Call
Compliance, Spirits and Brookstein, each a “Guarantor” and collectively, the
“Guarantors”), and (vii) Agile Opportunity Fund, LLC, a Delaware limited
liability company, ("Agile" or the “Investor” or the “Secured
Party”).  Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the A&R Securities Purchase Agreement (as defined below).


WITNESSETH:


WHEREAS, the Company and the Investor entered into a Securities Purchase
Agreement, dated as May 6, 2008 (the “Original Securities Purchase Agreement”);
and


WHEREAS, in connection with the Original Securities Purchase Agreement, (i) each
of Spirits, Brookstein and Garfinkel executed a Limited Non-Recourse Guaranty
Agreement in favor of the Investor (collectively, the “CSC Guaranty Agreements”)
and (ii) Spirits, Brookstein and Garfinkel executed a Stock Pledge Agreement,
dated May 6, 2008 (the “CSC Pledge Agreement”), securing their obligations under
the CSC Guaranty Agreements by a pledge of shares of preferred stock of the
Company owned by them as set forth on Schedule I to the Pledge Agreement; and


WHEREAS, the Company, the Investor and the Guarantors entered into an Amended
and Restated Securities Purchase Agreement dated as of February 5, 2010 (the
“A&R Securities Purchase Agreement”) pursuant to which, among other things, the
Investor purchased from the Company an Amended and Restated Secured Convertible
Debenture in the original principal amount of $1,765,000.00 (the “A&R
Debenture”); and


WHEREAS, in connection with the purchase and sale of the A&R Debenture pursuant
to the A&R Securities Purchase Agreement, (i) the Company executed and delivered
an Amended and Restated Security Agreement in favor of the Investor (the “A&R
CSC Security Agreement”), (ii) Execuserve and Call Compliance executed and
delivered a Guaranty Agreement in favor of the Investor (the “Subsidiary
Guaranty” and together with the CSC Guaranty Agreements, the “Guaranty
Agreements”), and (iii) Call Compliance and Execuserve each executed and
delivered a Guarantor Security Agreement in favor of the Investor granting to
the Investor a first priority lien in the Collateral identified therein (the
“Guarantor Security Agreements”); and

 
1

--------------------------------------------------------------------------------

 


WHEREAS, the A&R Securities Purchase Agreement, the A&R CSC Security Agreement,
the Guaranty Agreements, the CSC Pledge Agreement, the Guarantor Security
Agreements and the A&R Debenture are collectively referred to herein as the
“Existing Transaction Documents”; and


WHEREAS, the Company desires to sell to the Investor, and the Investor desires
to purchase from the Company, one or more additional Secured Convertible
Debentures and make certain amendments to the Existing Transaction Documents as
set forth herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, the parties
covenant and agree as follows:
 
1.           Issuance of New Debenture.
 
(a)           Subject to the terms and conditions of this Amendment and in
reliance on the representations and warranties set forth or referred to herein,
(i) at the Initial Closing (as hereinafter defined), the Company shall sell to
the Investor and the Investor shall purchase from the Company a Secured
Convertible Debenture in the original principal amount of $175,000.00 (the “July
Debenture Purchase Price”), such Secured Convertible Debenture to be in the form
attached hereto as Exhibit A (the “July Debenture”); with a maturity date of one
year from its date of issue, and (ii) at the Second Closing (as defined below),
if any, the Company shall sell to the Investor and the Investor shall purchase
from the Company a Secured Convertible Debenture in the original principal
amount of $125,000.00 (the “August Debenture Purchase Price”) such Secured
Convertible Debenture to be in the form attached hereto as Exhibit B (the
“August Debenture” and together with the A&R Debenture and the July Debenture,
the “Debentures”). The July Debenture and the August Debenture, including
accrued but unpaid interest thereon, will be convertible into shares of the
common stock, par value $0.001 per share (the “CSC Common Stock”), of CSC at the
lesser of $0.03 or the applicable Conversion Price under the A&R Debenture (the
“Common Stock Debenture Shares”), subject to a minimum conversion price of
$0.001 per share.


(b)           In connection with the purchase and sale of the July Debenture
hereunder and in addition thereto, the Company agrees to issue to the Investor
at the Initial Closing, Six Million (6,000,000) shares of CSC Common Stock (the
“July Incentive Shares”). The July Debenture and the July Incentive Shares are
collectively referred to herein as the “July Securities”.


(c)           The closing of the purchase, sale and issuance of the July
Securities shall take place at the offices of Westerman Ball Ederer Miller &
Sharfstein, LLP (“WBEMS”), 1201 RXR Plaza, Uniondale, New York 11556, or at such
other location as agreed to between the parties, simultaneous with the execution
hereof (the "Initial Closing").  At the Initial Closing:


 
2

--------------------------------------------------------------------------------

 

(i) the Company shall deliver to the Investor the duly executed July Debenture
and one or more stock certificates evidencing the number of July Incentive
Shares registered in the name of Investor to be delivered pursuant to Section
1(b) hereof against delivery by the Investor to the Company of the July
Debenture Purchase Price by wire transfer of immediately available funds in the
amount thereof to the Company’s bank account at Capital One Bank, 111 East Park
Avenue, Long Beach, New York 11561 (Account Number: 7924030518) (the “Company
Bank Account”) or by such other method agreed to in writing by the Investor and
the Company; and


(ii) the Company shall pay all fees due to third party agents and expenses
incurred by Agile and/or Agile Investments, LLC in connection with the
transactions hereunder, to wit: (x) the actual legal fees and expenses of WBEMS
incurred in connection with the preparation of this Agreement and the
consummation of the transactions contemplated hereby, subject to a maximum of
$7,500, and (y) $15,000 payable to Agile Investments, LLC for due diligence
costs, structuring work and ongoing debt monitoring fees.


(iii) the Company shall prepay to Investor all interest due on the July
Debenture through September 30, 2010.


(d)           The closing of the purchase, sale and issuance of the August
Debenture shall take place, at the sole discretion of the Investor, upon two
days prior written notice to the Company, on or about August 1, 2010 at the
offices of WBEMS (the “Second Closing”).  At the Second Closing, if any:


(i) the Company shall deliver to the Investor the duly executed August Debenture
against delivery by the Investor to the Company of the August Debenture Purchase
Price by wire transfer of immediately available funds in the amount thereof to
the Company’s Bank Account or by such other method agreed to in writing by the
Investor and the Company; and


(ii) the Company shall deliver to the Investor an Officer’s Certificate in form
and substance satisfactory to the Investor certifying that all representations
and warranties made by the Company to the Investor in the Existing Transaction
Documents are (subject to representations and warranties which speak of a date
certain other than the date on the Second Closing) true and correct as of the
date of such Second Closing as if made on and as of the date of such Second
Closing with respect to this Amendment and the August Debenture, except that
representations with respect to the capitalization of the Company are subject to
the issuance of securities pursuant to the Existing Transaction Documents.


(e)           The parties agree that the net proceeds from the issuance of the
July Debenture, and, if applicable, the August Debenture, shall be used for
working capital purposes.
 
2.           Amendments to Original Transaction Documents.


(a)           The A&R Securities Purchase Agreement is hereby amended by amended
and restating Section 1.5(a) thereof to read in its entirety as follows:


 
3

--------------------------------------------------------------------------------

 

At no time shall the Investor, together with any “affiliates” of the Investor
(as defined in the Exchange Act), “beneficially own” (as defined in the Exchange
Act) in excess of Nine and 90/00 percent (9.90%) of the outstanding shares of
CSC Common Stock.  Accordingly, the Investor shall not convert any portion of
any Company Debenture if, as a result of such conversion, the Investor (together
with the Investor’s affiliates) would beneficially own in excess of Nine and
90/00 percent (9.90%) of the outstanding shares of CSC Common Stock, inclusive
of shares of CSC Common Stock beneficially owned by the Investor and acquired
other than through the conversion of a Debenture in violation of the foregoing.


(b)           The A&R Securities Purchase Agreement is hereby amended by amended
and restating Section 1.5(b) thereof to read in its entirety as follows:
 
To the extent that the limitation contained in this Section 1.5 applies, the
determination of whether a Company security is convertible or exercisable (in
relation to other Company securities owned by the Investor) and which security
or portion thereof is convertible or exercisable shall be in the sole discretion
of the Investor.  To ensure compliance with this restriction, the Investor will
be deemed to represent to the Company each time it delivers a Notice of
Conversion under any of the Debentures that such notice does not violate the
restrictions set forth in this Section 1.5 and the Company shall have no
obligation to verify or confirm the accuracy of such determination.  For
purposes of this Section 1.5, in determining the number of outstanding shares of
CSC Common Stock, the Investor may rely on the number of outstanding shares of
CSC Common Stock as reflected in (x) the Company’s most recent Form 10-Q or Form
10-K, as the case may be, (y) a more recent public announcement by the Company,
including the filing of a Form 8-K which discloses the issuance of shares of CSC
Common Stock, or (z) any other notice by the Company or the Company’s Transfer
Agent setting forth the number of shares of CSC Common Stock outstanding.  Upon
the written or oral request of the Investor, the Company shall within two
business days confirm orally and in writing to the Investor the number of shares
of CSC Common Stock then outstanding.  In any case, the number of outstanding
shares of CSC Common Stock shall be determined after giving effect to the
conversion or exercise of securities of the Company by the Investor or its
affiliates since the date as of which such number of outstanding shares of CSC
Common Stock was reported
 
(c)           Each of the A&R CSC Security Agreement, the Guaranty Agreements,
the Guarantor Security Agreement and the CSC Pledge Agreement is hereby amended
by (i) amending the definition of the term “Obligations” contained in the A&R
CSC Security Agreement, the Guarantor Security Agreements and the Guaranty
Agreements and the term “Debenture Obligations” contained in the CSC Pledge
Agreement to include collectively all obligations of the Debtor to the Secured
Party under each of the A&R Debenture, the July Debenture and, if issued, the
August Debenture as well as any other Company debentures, whether now existing
or hereafter arising and whether for principal, interest, costs, fees or
otherwise (collectively, the “Obligations”).  The A&R CSC Security Agreement and
the Guarantor Security Agreements are further amended by amending Section 20 and
Section 21, respectively (Termination) to include and extend to all of the
Debentures.  Consequently, and upon the taking of all actions to be taken at the
Initial Closing pursuant to Section 1(c) hereof, and, if applicable, the Second
Closing pursuant to Section 1(d) hereof, repayment of each of the A&R Debenture,
the July Debenture, and, if issued, the August Debenture, and the performance by
the Company of all its obligations thereunder, shall be secured with a first
priority lien and security interest (subject to exceptions to the first priority
lien as set forth in the A&R CSC Security Agreement, Guarantor Security
Agreements and CSC Pledge Agreement) in the collateral identified in each of the
A&R CSC Security Agreement, the Guarantor Security Agreements and the CSC Pledge
Agreement on a pari passu basis.

 
4

--------------------------------------------------------------------------------

 
 
 (d)           The Existing Transaction Documents are hereby further amended:
(i) to include the obligations of the Company under this Amendment, the July
Debenture and, if issued, the August Debenture as obligations of the Company for
all purposes under the Existing Transaction Documents and (ii) as further
necessary to conform them to any potentially conflicting provisions contained in
this Amendment, the provisions of this Amendment prevailing in any such
conflict.
 
3.           Representations and Warranties of the Company.  The Company and the
Guarantors hereby represent and warrant to the Investor that the representations
and warranties made by the Company and the Guarantors to the Investor in the
Existing Transaction Documents to which they are a party are (subject to
representations and warranties which speak of a date certain other than the date
of this Agreement) true and correct as of the date hereof as if made on and as
of the date hereof and with respect to this Amendment and the July Securities,
except that representations with respect to the capitalization of the Company
are subject to the issuance of securities pursuant to the Existing Transaction
Documents and this Agreement.
 
4.           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company that the representations and
warranties made by the Investor to the Company in the Existing Transaction
Documents are true and correct as of the date hereof as if made on and as of the
date hereof and with respect to this Amendment and the New Securities issued or
to be issued hereunder.


5.           Existing Transaction Documents in Effect; No Defaults.  The terms
and provisions of the Existing Transaction Documents, as and to the extent
amended hereby, are and shall remain and continue in full force and effect and
the Company and the Guarantors hereby reaffirm all of their respective
obligations under the Existing Transaction Documents to which they are a
party.  Neither the Company nor the Guarantors are aware of any Event of Default
under the Existing Transaction Documents, nor of any event which with the giving
of notice or lapse of time would constitute an Event of Default under the
Existing Transaction Document to which they are a party.

 
5

--------------------------------------------------------------------------------

 


6.           Miscellaneous


6.1           Registration Rights.  The July Incentive Shares and the Common
Stock Debenture Shares, shall be entitled to the registration rights provided
for under Section 7.1 of the A&R Securities Purchase Agreement.
 
6.2           Successors and Assigns.  The terms and conditions of this
Amendment shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties.  Nothing in this Amendment,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Amendment, except as may
be expressly provided herein.


6.3           Governing Law.  This Amendment and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
New York, without giving effect to principles of conflicts of law.
 
6.4           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
6.5           Titles and Subtitles.  The titles and subtitles used in this
Amendment are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
6.6           Confidentiality.  This Agreement is confidential, and none of its
provisions or terms shall be disclosed to anyone who is not an Investor or an
officer or director of the Company or their agents, advisers or legal counsel,
unless required by law.
 
6.7           Notices.  Any notice required or permitted by this Amendment shall
be in writing and shall be deemed sufficient upon delivery, when delivered
personally (against written receipt therefor), one business day following the
business day on which such notice is forwarded by overnight courier, or two
business days following the business day of deposit in the U.S. mail, as
certified or registered mail, with postage prepaid, addressed to the party to be
notified at such party’s address as set forth on the signature page hereto, or
as subsequently modified by written notice, and if to the Investor, with a copy
to Westerman Ball Ederer Miller and Sharfstein, LLP, 1201 RXR Plaza, Uniondale,
New York 11556, Attn: Alan C. Ederer, Esq., and if to the Company, Spirits,
Brookstein or Garfinkel, with a copy to Moritt Hock Hamroff & Horowitz, 400
Garden City Plaza, Garden City, New York, 11530 Attn: Dennis O’Rourke, Esq.
 
6.8           Entire Agreement.  This Amendment, together with the Existing
Transaction Documents as modified hereby, the July Debenture and, if issued, the
August Debenture, constitute the entire agreement between the parties hereto
pertaining to the subject matter hereof, and any and all other written or oral
agreements relating to the subject matter hereof existing between the parties
hereto are expressly canceled.  This Amendment may be modified or amended only
with the written consent of all of the parties hereto.
 

 
6

--------------------------------------------------------------------------------

 
 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 
7

--------------------------------------------------------------------------------

 
 
           IN WITNESS WHEREOF, each of the undersigned has caused this Omnibus
Amendment and Securities Purchase Agreement to be executed by their respective
duly authorized officer as of the date first above written.


COMPLIANCE SYSTEMS CORPORATION
   
By: 
/s/ Dean Garfinkel
  
Name:   Dean Garfinkel
 
Title:     President
 
Address: 50 Glen Street
Glen Cove, New York 11542
   
EXECUSERVE CORP.
   
By:
/s/ Jim Robinson
 
Name:   Jim Robinson
 
Title:     President
Address:     c/o Compliance Systems Corporation  
 50 Glen Street
 
 Glen Cove, New York 11542
   
SPIRITS MANAGEMENT INC.
   
By:
/s/ Barry Brookstein
Name:
  Barry Brookstein
Address:    780 New York Avenue – Suite A  
 Huntington, New York 11743

 
 
8

--------------------------------------------------------------------------------

 


CALL COMPLIANCE INC.
 
By:     
/s/ Stephen Dunigan
Name: Stephan Dunigan
Title: President
Address:  50 Glen Street
  Glen Cove, New York 11542
 
/s/ Barry Brookstein
Barry Brookstein
Address:  50 Glen Street
  Glen Cove, New York 11542
 
/s/ Dean Garfinkel
Dean Garfinkel
Address:  50 Glen Street
  Glen Cove, New York 11542
 
AGILE OPPORTUNITY FUND, LLC
By: AGILE INVESTMENTS, LLC, Managing Member
 
By:
/s/ David I. Propis
 
Name: David I. Propis
 
Title:  Managing Member
 
Address:
1175 Walt Whitman Road, Suite 100A
Melville, NY 11747



[Omnibus Amendment and Securities Purchase Agreement Counterpart Signature Page]
 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF JULY DEBENTURE

 
10

--------------------------------------------------------------------------------

 

NEITHER THIS DEBENTURE NOR ANY SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS
DEBENTURE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. NEITHER THIS DEBENTURE NOR
ANY SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS DEBENTURE MAY BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO THIS DEBENTURE OR SHARES OF STOCK ISSUABLE
UPON CONVERSION OF THIS DEBENTURE UNDER SUCH ACT UNLESS SUCH REGISTRATION IS NOT
REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE ACT.


COMPLIANCE SYSTEMS CORPORATION
SECURED CONVERTIBLE DEBENTURE


$175,000.00
July 1, 2010



FOR VALUE RECEIVED, the undersigned Compliance Systems Corporation, a Nevada
corporation (referred to herein as “Borrower” or the “Company”), promises to pay
to the order of Agile Opportunity Fund, LLC, its successors or assigns (the
“Lender”), the principal sum of One Hundred Seventy-Five Thousand Dollars
($175,000.00) or such lesser principal amount as is then outstanding on June 30,
2011 (the “Maturity Date”), and interest thereon at a rate equal to twenty
percent (20%) per annum (the “Interest Rate”).  Interest to accrue hereunder
through September 30, 2010 in the amount of $8,652.78 (assuming no Event of
Default) shall be due and payable in advance on the date hereof (“Prepaid
Interest”).   Payments of interest accruing hereunder after September 30, 2010
shall be due and payable on a monthly basis on the last day of each calendar
month prior to the Maturity Date beginning on October 31, 2010.  Borrower shall
pay the principal balance then outstanding under this Secured Convertible
Debenture (this “Debenture”) plus accrued but unpaid interest in full on the
Maturity Date along with payment of any other amounts due hereunder or under the
other Loan Documents (as defined below).  The Borrower acknowledges that in
addition to the interest due hereunder, Lender shall be entitled to an
additional payment, on the Maturity Date or whenever the principal of this
Debenture is paid (including in connection with any earlier redemption), such
that Lender’s annualized rate of return on such principal payment shall be equal
to thirty (30%) percent.  Notwithstanding any other provision hereof, interest
paid or becoming due hereunder and any other payments hereunder which may
constitute interest shall in no event exceed the maximum rate permitted by
applicable law.


Interest and any other amounts due hereunder are payable in lawful money of the
United States of America to the Lender at the address set forth in that certain
Omnibus Amendment and Securities Purchase Agreement executed by the Borrower,
Lender and the other parties thereto dated as of July 1, 2010, as amended from
time to time (the “Securities Purchase Agreement”), and pursuant to which this
Debenture is issued.  The terms and conditions of the Securities Purchase
Agreement and the other Loan Documents (as defined therein) are incorporated by
reference herein and made a part hereof.  All capitalized terms not otherwise
defined herein shall have the respective meanings as set forth in the Securities
Purchase Agreement.

 
11

--------------------------------------------------------------------------------

 


Section 1.  Conversion.


(a)           At any time from the original issue date hereof through the date
that this Debenture is paid in full, Lender shall have the right, in its sole
discretion, but subject to the provisions of the Securities Purchase Agreement,
to convert the principal balance of this Debenture then outstanding plus accrued
but unpaid interest, in whole or in part, into shares (each, a “Conversion
Share”) of CSC Common Stock at a conversion price per Conversion Share equal to
the closing trading price of the CSC Common Stock on the Principal Trading
Market on the Conversion Date (as defined in Section 1(b) below), but in no
event less than $0.001 per share (the “Conversion Price”).


(b)           Lender may convert this Debenture at the then applicable
Conversion Price by the surrender of this Debenture (properly endorsed) to the
Company at the principal office of the Borrower, together with the form of
Notice of Conversion attached hereto as Annex A (a “Notice of Conversion”) duly
completed, dated and executed, specifying therein the principal amount of
Debenture and/or outstanding interest to be converted.  The “Conversion Date”
shall be the date that such Notice of Conversion and this Debenture is duly
provided to Borrower hereunder (or, at Lender's option, the next interest
payment date with respect to Lender's conversion of any scheduled interest
payment).


(c)           On the date of receipt by the Company of the duly completed, dated
and executed Notice of Conversion and this Debenture in accordance with Section
1(b) with respect to a conversion of any portion of this Debenture, the Lender
(and any person(s) receiving Conversion Shares in lieu of the Lender) shall be
deemed to have become the holder of record for all purposes of the Conversion
Shares to which such valid conversion relates.


(d)           As soon as practicable, but not in excess of five business days,
after the valid conversion of any portion of this Debenture, the Company, at the
Company’s expense (including the payment by Company of any applicable issuance
and similar taxes), will cause to be issued in the name of and delivered to the
Lender (and/or such other person(s) identified in the Notice of Conversion with
respect to such conversion), certificates evidencing the number of duly
authorized, validly issued, fully paid and non-assessable Conversion Shares to
which the Lender (and/or such other person(s) identified in such Notice of
Conversion, shall be entitled to receive upon the conversion), such certificates
to be in such reasonable denominations as Lender may request when delivering the
Notice of Conversion.  In the event the closing price of the Common Stock on the
Principal Trading Market on the date the certificate(s) representing Conversion
Shares are actually delivered to the Investor (the "Delivery Date") is less than
the Conversion Price in effect as of the Conversion Date, then the Company shall
issue to the Investor the number of additional of shares of its Common Stock
(the "Guaranty Shares") equal to the difference between the number of Conversion
Shares actually delivered to the Investor and the number of Conversion Shares
which would have been delivered to the Investor had the Conversion Price been
equal to the closing price of the Common Stock on the Principal Trading Market
on the Delivery Date (or $0.001 in the event said closing price is less than
$0.001).

 
12

--------------------------------------------------------------------------------

 


(e)           If less than the entire principal and accrued interest under this
Debenture is being converted, the Company shall execute and deliver to the
Lender a new Debenture (dated as of the date hereof) evidencing the principal
balance of this Debenture that has not been so converted.


Section 2.  Intentionally Omitted.


           Section 3.  Redemption.  (a)  The Borrower at its option shall have
the right, upon 15  business days’ advance written notice, to redeem a portion
or all amounts outstanding under this Debenture prior to the Maturity Date.  No
portion of the Prepaid Interest shall be refundable or otherwise returned to the
Company in the event of any such redemption.


(b)           Notwithstanding the foregoing in the event that the Borrower has
elected to repay any outstanding principal amount and accrued interest under
this Debenture the Lender shall still be entitled to effectuate conversions as
contemplated hereunder through the date of redemption.


           Section 4.  Transferability.  Neither this Debenture nor any shares
of stock issuable upon conversion of this Debenture have been registered under
the Securities Act of 1933, as amended (the “Act”), or under the securities laws
of any state. Neither this Debenture nor any shares of stock issuable upon
conversion of this Debenture may be sold, offered for sale, pledged or
hypothecated in the absence of a registration statement in effect with respect
to this Debenture or shares issuable upon conversion of this Debenture under
such Act unless such registration is not required pursuant to a valid exemption
therefrom under the Act.  Provided the foregoing requirements are satisfied,
this Debenture and any of the rights granted hereunder are freely transferable
by the Lender in its sole discretion.


           Section 5.  Reservation of Stock.  The Borrower covenants that it
will at all times reserve and keep available out of its authorized and unissued
shares of CSC Common Stock solely for the purpose of issuance upon conversion of
this Debenture as herein provided, free from preemptive rights or any other
actual contingent purchase rights of persons other than the Lender, not less
than such number of shares of the CSC Common Stock as shall be issuable upon the
conversion of the outstanding principal of this Debenture and accrued and unpaid
interest thereon, subject to the restrictions on Lender’s beneficial ownership
of CSC Common Stock set forth in the Securities Purchase Agreement.  If at any
time, the Company does not have available an amount of authorized but unissued
Common Stock or Common Stock held in treasury necessary to satisfy any
conversion of all amounts outstanding under this Debenture, subject to the
restrictions on Lender’s beneficial ownership of CSC Common Stock set forth in
the Securities Purchase Agreement, the Company shall call and hold a special
meeting of its stockholders within 30 days of the occurrence of any shortfall in
authorized shares for the purpose of approving an increase in the number of
shares of authorized CSC Common Stock to an amount sufficient to enable
conversion all amounts outstanding under this Debenture, subject in all respects
to compliance with the requirements of Section 14 of the Securities Exchange Act
of 1934 to which the Borrower is subject.  The Board of Directors of the Company
shall recommend that stockholders vote in favor of increasing the number of
authorized shares of CSC Common Stock at any such meeting.  Each member of the
Board of Directors of the Company shall also vote all of such director’s voting
securities of the Company in favor of such increase in authorized shares.  The
Borrower covenants that all shares of CSC Common Stock that may be issuable upon
conversion of this Debenture shall, upon issue, be duly and validly authorized,
issued and fully paid and nonassessable.  No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any governmental authority, bureau or agency is required in connection
with the execution, delivery or performance by the Borrower, or the validity or
enforceability of this Debenture other than such as have been met or obtained.
The execution, delivery and performance of this Debenture and all other
agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto or thereto or the securities issuable upon conversion
of this will not violate any provision of any existing law or regulation or any
order or decree of any court, regulatory body or administrative agency or the
certificate of incorporation or by-laws of the Borrower or any mortgage,
indenture, contract or other agreement to which the Borrower is a party or by
which the Borrower or any property or assets of the Borrower may be bound.

 
13

--------------------------------------------------------------------------------

 


Section 6.  No Fractional Shares.  Upon a conversion hereunder the Borrower
shall not be required to issue stock certificates representing fractions of
shares of Common Stock, and in lieu of any fractional shares which would
otherwise be issuable, the Borrower shall issue the next highest whole number of
shares of Common Stock, as the case may be.


Section 7.  Event of Default.  (a) In the event that any one of the following
events shall occur (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


(i)           Any default in the payment of the principal of, interest on or
other charges in respect of this Debenture, as and when the same shall become
due and payable (whether on a Conversion Date or the Maturity Date or by
acceleration or otherwise);


(ii)           The Borrower or any subsidiary of Borrower listed on Schedule 2.7
of the A&R Securities Purchase Agreement (each, a “Subsidiary”) shall fail to
observe or perform any other material covenant, agreement or warranty contained
in, or otherwise commit any breach or default of any provision of this Debenture
or any Loan Document to which it is a party;


(iii)           The Borrower or any Subsidiary, shall commence, or there shall
be commenced against the Borrower or any Subsidiary any applicable bankruptcy or
insolvency laws as now or hereafter in effect or any successor thereto, or the
Borrower or any Subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or Subsidiary or there is commenced
against the Borrower or Subsidiary any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of 60 days; or the Borrower or
Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or the Borrower or
Subsidiary suffers any appointment of any custodian, private or court appointed
receiver or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Borrower or
Subsidiary makes a general assignment for the benefit of creditors; or the
Borrower or Subsidiary shall fail to pay or shall state that it is unable to pay
or shall be liable to pay, its debts as they become due or by any act or failure
to act expressly indicate its consent to, approval of or acquiescence in any of
the foregoing; or any corporate or other action is taken by the Borrower or
Subsidiary for the purpose of effecting any of the foregoing; or

 
14

--------------------------------------------------------------------------------

 


(iv)           The Borrower or any Subsidiary shall default (subject to all
applicable cure periods) in any of its secured obligations under any other
debenture or any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced any indebtedness for
borrowed money or money due under any leasing or factoring arrangement of the
Borrower, whether such indebtedness now exists or shall hereafter be created and
such default shall result in such indebtedness becoming or being declared due
and payable prior to the date on which it would otherwise become due and
payable, then, in any such event, a default by Borrower shall be deemed to occur
under this Debenture, which, unless such default is cured (in the case of clause
(i) or (ii) of this paragraph (a) only) by Borrower within five business days
from delivery of notice (an “Event of Default Notice”) to Borrower of such
default, shall be deemed, for the purposes of this Debenture, to be an “Event of
Default.”


(b)           Following an Event of Default, the Interest Rate shall increase to
24.99% per annum (but not exceeding the maximum rate permitted by law)
immediately following such Event of Default. During the time that any portion of
this Debenture is outstanding, if any Event of Default has occurred and has not
been cured by the Borrower, the full principal amount of this Debenture,
together with interest and other amounts owing in respect thereof, to the date
of acceleration shall become at the Lender's election, immediately due and
payable.  The Lender need not provide and the Borrower hereby waives any
presentment, demand, protest or other notice of any kind, and the Lender may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.


Section 8.  Registration Rights.  The Lender is entitled to certain registration
rights with respect to the Conversion Shares as set forth in the Securities
Purchase Agreement.


Section 9.  Notices.  Any and all notices, requests, documents or other
communications or deliveries required or permitted to be given or delivered
hereunder shall be delivered in accordance with the notice provisions of the
Securities Purchase Agreement.  Notwithstanding anything to the contrary
contained in the immediately preceding sentence, an Event of Default Notice may
be given by Lender to Borrower via email addressed to: barry@callcompliance.com
and shall be deemed given, if prior to 4:00 p.m. New York City time on a
business day or at any time on a nonbusiness day, on the immediately following
business day.


 
15

--------------------------------------------------------------------------------

 

Section 10.  Governing Law.  This Debenture and the provisions hereof are to be
construed according to and are governed by the laws of the State of New York,
without regard to principles of conflicts of laws thereof.  Borrower agrees that
the New York State Supreme Court located in the County of Nassau, State of New
York shall have exclusive jurisdiction in connection with any dispute concerning
or arising out of this Debenture, the Loan Documents, or otherwise relating to
the parties relationship.  In any action, lawsuit or proceeding brought to
enforce or interpret the provisions of this Debenture, the Loan Documents and/or
arising out of or relating to any dispute between the parties, the Lender shall
be entitled to recover all of his or its costs and expenses relating to such
issue (including without limitation, reasonable attorney’s fees and
disbursements) in addition to any other relief to which the Lender may be
entitled.


Section 11.  Successors and Assigns.  Subject to applicable securities laws,
this Debenture and the rights and obligations evidenced hereby shall inure to
the benefit of and be binding upon the successors of the Company and the
successors and assigns of Lender.
 
Section 12.  Entire Agreement; Amendment.  This Debenture may be modified or
amended or the provisions hereof waived only with the written consent of the
Lender and the Company.
 
Section 13.  Severability.  Wherever possible, each provision of this Debenture
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Debenture shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Debenture.
 
IN WITNESS WHEREOF, the Borrower has caused this Debenture to be duly executed
by a duly authorized officer as of the date first above indicated.


COMPLIANCE SYSTEMS CORPORATION
 
By:
 
Name:  Dean Garfinkel
Title:  President

 
 
16

--------------------------------------------------------------------------------

 

ANNEX A


NOTICE OF CONVERSION
To Be Executed by the Lender
in Order to Convert Debenture


           The undersigned Lender hereby elects to convert $__________ of
principal and $_____ of interest currently outstanding and owed under the
Secured Convertible Debenture, dated July 1, 2010, of Compliance Systems
Corporation (the “Company”), in the original principal amount of $175,000,000
and issued to Agile Opportunity Fund, LLC (the “Debenture”), into shares of the
Common Stock, par value $0.001 per share (the “CSC Common Stock”), of the
Company at a Conversion Price of $___ of principal and/or interest for each
share of CSC Common Stock (such Conversion Price being determined in accordance
with the Debenture) and to purchase such  ___________ shares of CSC Common Stock
issuable upon conversion of the Debenture, and requests that certificates for
such securities shall be issued in the name of:


 
(please print or type name and address)
 
 
(please insert social security or other identifying number)
 
and be delivered as follows:
 
 
please print or type name and address)
 
 
(please insert social security or other identifying number)
 
Lender Name:
 



By:
   
Name:
 
Title:



Conversion Date:
 

 
 
17

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF AUGUST DEBENTURE


 
18

--------------------------------------------------------------------------------

 

NEITHER THIS DEBENTURE NOR ANY SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS
DEBENTURE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. NEITHER THIS DEBENTURE NOR
ANY SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS DEBENTURE MAY BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO THIS DEBENTURE OR SHARES OF STOCK ISSUABLE
UPON CONVERSION OF THIS DEBENTURE UNDER SUCH ACT UNLESS SUCH REGISTRATION IS NOT
REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE ACT.


COMPLIANCE SYSTEMS CORPORATION
SECURED CONVERTIBLE DEBENTURE


$125,000.00
August __, 2010



FOR VALUE RECEIVED, the undersigned Compliance Systems Corporation, a Nevada
corporation (referred to herein as “Borrower” or the “Company”), promises to pay
to the order of Agile Opportunity Fund, LLC, its successors or assigns (the
“Lender”), the principal sum of One Hundred Twenty-Five Thousand Dollars
($125,000.00) or such lesser principal amount as is then outstanding on August
__, 2011 (the “Maturity Date”), and interest thereon at a rate equal to twenty
percent (20%) per annum (the “Interest Rate”).  Interest to accrue hereunder
through November 30, 2010 in the amount of $_______ (assuming no Event of
Default) shall be due and payable in advance on the date hereof (“Prepaid
Interest”).   Payments of interest accruing hereunder after November 30, 2010
shall be due and payable on a monthly basis on the last day of each calendar
month prior to the Maturity Date beginning on December 31, 2010.  Borrower shall
pay the principal balance then outstanding under this Secured Convertible
Debenture (this “Debenture”) plus accrued but unpaid interest in full on the
Maturity Date along with payment of any other amounts due hereunder or under the
other Loan Documents (as defined below).  The Borrower acknowledges that in
addition to the interest due hereunder, Lender shall be entitled to an
additional payment, on the Maturity Date or whenever the principal of this
Debenture is paid (including in connection with any earlier redemption), such
that Lender’s annualized rate of return on such principal payment shall be equal
to thirty (30%) percent.  Notwithstanding any other provision hereof, interest
paid or becoming due hereunder and any other payments hereunder which may
constitute interest shall in no event exceed the maximum rate permitted by
applicable law.


Interest and any other amounts due hereunder are payable in lawful money of the
United States of America to the Lender at the address set forth in that certain
Omnibus Amendment and Securities Purchase Agreement executed by the Borrower,
Lender and the other parties thereto dated as of June ____, 2010, as amended
from time to time (the “Securities Purchase Agreement”), and pursuant to which
this Debenture is issued.  The terms and conditions of the Securities Purchase
Agreement and the other Loan Documents (as defined therein) are incorporated by
reference herein and made a part hereof.  All capitalized terms not otherwise
defined herein shall have the respective meanings as set forth in the Securities
Purchase Agreement.

 
19

--------------------------------------------------------------------------------

 
 
Section 1.  Conversion.


(a)           At any time from the original issue date hereof through the date
that this Debenture is paid in full, Lender shall have the right, in its sole
discretion, but subject to the provisions of the Securities Purchase Agreement,
to convert the principal balance of this Debenture then outstanding plus accrued
but unpaid interest, in whole or in part, into shares (each, a “Conversion
Share”) of CSC Common Stock at a conversion price per Conversion Share equal to
the closing trading price of the CSC Common Stock on the Principal Trading
Market on the Conversion Date (as defined in Section 1(b) below), but in no
event less than $0.001 per share (the “Conversion Price”).


(b)           Lender may convert this Debenture at the then applicable
Conversion Price by the surrender of this Debenture (properly endorsed) to the
Company at the principal office of the Borrower, together with the form of
Notice of Conversion attached hereto as Annex A (a “Notice of Conversion”) duly
completed, dated and executed, specifying therein the principal amount of
Debenture and/or outstanding interest to be converted.  The “Conversion Date”
shall be the date that such Notice of Conversion and this Debenture is duly
provided to Borrower hereunder (or, at Lender's option, the next interest
payment date with respect to Lender's conversion of any scheduled interest
payment).


(c)           On the date of receipt by the Company of the duly completed, dated
and executed Notice of Conversion and this Debenture in accordance with Section
1(b) with respect to a conversion of any portion of this Debenture, the Lender
(and any person(s) receiving Conversion Shares in lieu of the Lender) shall be
deemed to have become the holder of record for all purposes of the Conversion
Shares to which such valid conversion relates.


(d)           As soon as practicable, but not in excess of five business days,
after the valid conversion of any portion of this Debenture, the Company, at the
Company’s expense (including the payment by Company of any applicable issuance
and similar taxes), will cause to be issued in the name of and delivered to the
Lender (and/or such other person(s) identified in the Notice of Conversion with
respect to such conversion), certificates evidencing the number of duly
authorized, validly issued, fully paid and non-assessable Conversion Shares to
which the Lender (and/or such other person(s) identified in such Notice of
Conversion, shall be entitled to receive upon the conversion), such certificates
to be in such reasonable denominations as Lender may request when delivering the
Notice of Conversion.  In the event the closing price of the Common Stock on the
Principal Trading Market on the date the certificate(s) representing Conversion
Shares are actually delivered to the Investor (the "Delivery Date") is less than
the Conversion Price in effect as of the Conversion Date, then the Company shall
issue to the Investor the number of additional of shares of its Common Stock
(the "Guaranty Shares") equal to the difference between the number of Conversion
Shares actually delivered to the Investor and the number of Conversion Shares
which would have been delivered to the Investor had the Conversion Price been
equal to the closing price of the Common Stock on the Principal Trading Market
on the Delivery Date (or $0.001 in the event said closing price is less than
$0.001).

 
20

--------------------------------------------------------------------------------

 


(e)           If less than the entire principal and accrued interest under this
Debenture is being converted, the Company shall execute and deliver to the
Lender a new Debenture (dated as of the date hereof) evidencing the principal
balance of this Debenture that has not been so converted.


Section 2.  Intentionally Omitted.


           Section 3.  Redemption.  (a)  The Borrower at its option shall have
the right, upon 15  business days’ advance written notice, to redeem a portion
or all amounts outstanding under this Debenture prior to the Maturity Date.  No
portion of the Prepaid Interest shall be refundable or otherwise returned to the
Company in the event of any such redemption.


(b)           Notwithstanding the foregoing in the event that the Borrower has
elected to repay any outstanding principal amount and accrued interest under
this Debenture the Lender shall still be entitled to effectuate conversions as
contemplated hereunder through the date of redemption.


           Section 4.  Transferability.  Neither this Debenture nor any shares
of stock issuable upon conversion of this Debenture have been registered under
the Securities Act of 1933, as amended (the “Act”), or under the securities laws
of any state. Neither this Debenture nor any shares of stock issuable upon
conversion of this Debenture may be sold, offered for sale, pledged or
hypothecated in the absence of a registration statement in effect with respect
to this Debenture or shares issuable upon conversion of this Debenture under
such Act unless such registration is not required pursuant to a valid exemption
therefrom under the Act.  Provided the foregoing requirements are satisfied,
this Debenture and any of the rights granted hereunder are freely transferable
by the Lender in its sole discretion.

 
21

--------------------------------------------------------------------------------

 


           Section 5.  Reservation of Stock.  The Borrower covenants that it
will at all times reserve and keep available out of its authorized and unissued
shares of CSC Common Stock solely for the purpose of issuance upon conversion of
this Debenture as herein provided, free from preemptive rights or any other
actual contingent purchase rights of persons other than the Lender, not less
than such number of shares of the CSC Common Stock as shall be issuable upon the
conversion of the outstanding principal of this Debenture and accrued and unpaid
interest thereon, subject to the restrictions on Lender’s beneficial ownership
of CSC Common Stock set forth in the Securities Purchase Agreement.  If at any
time, the Company does not have available an amount of authorized but unissued
Common Stock or Common Stock held in treasury necessary to satisfy any
conversion of all amounts outstanding under this Debenture, subject to the
restrictions on Lender’s beneficial ownership of CSC Common Stock set forth in
the Securities Purchase Agreement, the Company shall call and hold a special
meeting of its stockholders within 30 days of the occurrence of any shortfall in
authorized shares for the purpose of approving an increase in the number of
shares of authorized CSC Common Stock to an amount sufficient to enable
conversion all amounts outstanding under this Debenture, subject in all respects
to compliance with the requirements of Section 14 of the Securities Exchange Act
of 1934 to which the Borrower is subject.  The Board of Directors of the Company
shall recommend that stockholders vote in favor of increasing the number of
authorized shares of CSC Common Stock at any such meeting.  Each member of the
Board of Directors of the Company shall also vote all of such director’s voting
securities of the Company in favor of such increase in authorized shares.  The
Borrower covenants that all shares of CSC Common Stock that may be issuable upon
conversion of this Debenture shall, upon issue, be duly and validly authorized,
issued and fully paid and nonassessable.  No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any governmental authority, bureau or agency is required in connection
with the execution, delivery or performance by the Borrower, or the validity or
enforceability of this Debenture other than such as have been met or obtained.
The execution, delivery and performance of this Debenture and all other
agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto or thereto or the securities issuable upon conversion
of this will not violate any provision of any existing law or regulation or any
order or decree of any court, regulatory body or administrative agency or the
certificate of incorporation or by-laws of the Borrower or any mortgage,
indenture, contract or other agreement to which the Borrower is a party or by
which the Borrower or any property or assets of the Borrower may be bound.


Section 6.  No Fractional Shares.  Upon a conversion hereunder the Borrower
shall not be required to issue stock certificates representing fractions of
shares of Common Stock, and in lieu of any fractional shares which would
otherwise be issuable, the Borrower shall issue the next highest whole number of
shares of Common Stock, as the case may be.


Section 7.  Event of Default.  (a) In the event that any one of the following
events shall occur (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


(i)           Any default in the payment of the principal of, interest on or
other charges in respect of this Debenture, as and when the same shall become
due and payable (whether on a Conversion Date or the Maturity Date or by
acceleration or otherwise);


(ii)           The Borrower or any subsidiary of Borrower listed on Schedule 2.7
of the A&R Securities Purchase Agreement (each, a “Subsidiary”) shall fail to
observe or perform any other material covenant, agreement or warranty contained
in, or otherwise commit any breach or default of any provision of this Debenture
or any Loan Document to which it is a party;


(iii)           The Borrower or any Subsidiary, shall commence, or there shall
be commenced against the Borrower or any Subsidiary any applicable bankruptcy or
insolvency laws as now or hereafter in effect or any successor thereto, or the
Borrower or any Subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or Subsidiary or there is commenced
against the Borrower or Subsidiary any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of 60 days; or the Borrower or
Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or the Borrower or
Subsidiary suffers any appointment of any custodian, private or court appointed
receiver or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Borrower or
Subsidiary makes a general assignment for the benefit of creditors; or the
Borrower or Subsidiary shall fail to pay or shall state that it is unable to pay
or shall be liable to pay, its debts as they become due or by any act or failure
to act expressly indicate its consent to, approval of or acquiescence in any of
the foregoing; or any corporate or other action is taken by the Borrower or
Subsidiary for the purpose of effecting any of the foregoing; or

 
22

--------------------------------------------------------------------------------

 


(iv)           The Borrower or any Subsidiary shall default (subject to all
applicable cure periods) in any of its secured obligations under any other
debenture or any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced any indebtedness for
borrowed money or money due under any leasing or factoring arrangement of the
Borrower, whether such indebtedness now exists or shall hereafter be created and
such default shall result in such indebtedness becoming or being declared due
and payable prior to the date on which it would otherwise become due and
payable, then, in any such event, a default by Borrower shall be deemed to occur
under this Debenture, which, unless such default is cured (in the case of clause
(i) or (ii) of this paragraph (a) only) by Borrower within five business days
from delivery of notice (an “Event of Default Notice”) to Borrower of such
default, shall be deemed, for the purposes of this Debenture, to be an “Event of
Default.”


(b)           Following an Event of Default, the Interest Rate shall increase to
24.99% per annum (but not exceeding the maximum rate permitted by law)
immediately following such Event of Default. During the time that any portion of
this Debenture is outstanding, if any Event of Default has occurred and has not
been cured by the Borrower, the full principal amount of this Debenture,
together with interest and other amounts owing in respect thereof, to the date
of acceleration shall become at the Lender's election, immediately due and
payable.  The Lender need not provide and the Borrower hereby waives any
presentment, demand, protest or other notice of any kind, and the Lender may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.


Section 8.  Registration Rights.  The Lender is entitled to certain registration
rights with respect to the Conversion Shares as set forth in the Securities
Purchase Agreement.


Section 9.  Notices.  Any and all notices, requests, documents or other
communications or deliveries required or permitted to be given or delivered
hereunder shall be delivered in accordance with the notice provisions of the
Securities Purchase Agreement.  Notwithstanding anything to the contrary
contained in the immediately preceding sentence, an Event of Default Notice may
be given by Lender to Borrower via email addressed to: barry@callcompliance.com
and shall be deemed given, if prior to 4:00 p.m. New York City time on a
business day or at any time on a nonbusiness day, on the immediately following
business day.


 
23

--------------------------------------------------------------------------------

 

           Section 10.  Governing Law.  This Debenture and the provisions hereof
are to be construed according to and are governed by the laws of the State of
New York, without regard to principles of conflicts of laws thereof.  Borrower
agrees that the New York State Supreme Court located in the County of Nassau,
State of New York shall have exclusive jurisdiction in connection with any
dispute concerning or arising out of this Debenture, the Loan Documents, or
otherwise relating to the parties relationship.  In any action, lawsuit or
proceeding brought to enforce or interpret the provisions of this Debenture, the
Loan Documents and/or arising out of or relating to any dispute between the
parties, the Lender shall be entitled to recover all of his or its costs and
expenses relating to such issue (including without limitation, reasonable
attorney’s fees and disbursements) in addition to any other relief to which the
Lender may be entitled.


Section 11.  Successors and Assigns.  Subject to applicable securities laws,
this Debenture and the rights and obligations evidenced hereby shall inure to
the benefit of and be binding upon the successors of the Company and the
successors and assigns of Lender.
 
Section 12.  Entire Agreement; Amendment.  This Debenture may be modified or
amended or the provisions hereof waived only with the written consent of the
Lender and the Company.
 
Section 13.  Severability.  Wherever possible, each provision of this Debenture
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Debenture shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Debenture.
 
IN WITNESS WHEREOF, the Borrower has caused this Debenture to be duly executed
by a duly authorized officer as of the date first above indicated.


COMPLIANCE SYSTEMS CORPORATION
 
By:
 
Name:  Dean Garfinkel
Title:   President

 
 
24

--------------------------------------------------------------------------------

 

ANNEX A


NOTICE OF CONVERSION
To Be Executed by the Lender
in Order to Convert Debenture


           The undersigned Lender hereby elects to convert $__________ of
principal and $_____ of interest currently outstanding and owed under the
Secured Convertible Debenture, dated August ___, 2010, of Compliance Systems
Corporation (the “Company”), in the original principal amount of $125,000,000
and issued to Agile Opportunity Fund, LLC (the “Debenture”), into shares of the
Common Stock, par value $0.001 per share (the “CSC Common Stock”), of the
Company at a Conversion Price of $___ of principal and/or interest for each
share of CSC Common Stock (such Conversion Price being determined in accordance
with the Debenture) and to purchase such  ___________ shares of CSC Common Stock
issuable upon conversion of the Debenture, and requests that certificates for
such securities shall be issued in the name of:


 
(please print or type name and address)
 
 
(please insert social security or other identifying number)
 
and be delivered as follows:
 
 
please print or type name and address)
 
 
(please insert social security or other identifying number)
 
Lender Name:
  

 
By:
   
Name:
 
Title:

 
Conversion Date:
 

 
 
25

--------------------------------------------------------------------------------

 